DETAILED ACTION

This Office Action is in response to the communication filed 07/01/2021. 
Status of the claims:
Claims 1-20 are cancelled.
Claims 21-43 are pending. The detail office action to the pending claims is as shown below
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 07/01/2021.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 07/01/2021 has been entered.

Response to Terminal Disclaimer
The terminal disclaimer filed on July 1, 2021 to obviate a double patenting rejection over a prior patent (see Pages 3-6 of Office Action dated 04/01/2021) and to disclaim the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded. Withdrawal of claims 21-38, 43 rejection, on the ground of non-statutory double patenting as being unpatentable over claims 1-22 of US No. 10637537, is made.

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 07/01/2021. By this amendment, claims 21, 24, 32, and 35 have been amended. Upon entry of the amendment, the amended claims will be fully examined for patentability.
Response to Arguments/Remarks
The Applicant Arguments/Remarks made in an Amendment, filed 07/01/2021 with respect to the claims rejection under 35 U.S.C. 103 as being unpatentable over Sabat, Berlin and Fischer have been fully considered. It is noted that the pending claims have been amended to include new feature/s which is/are not in previously rejected claims. It is also noted that the amendment, specifically to independent claims 21 and 32 is the result of prior art reference/s and, thus, does narrow the scope of the claims. As such, the Applicant’s arguments/remarks have been have been fully considered but considered moot in light of the amendment, specifically, to the independent claims. Furthermore, the amendment to the claims necessitated new ground(s) of rejection presented in this Office action.

Response to Information Disclosure Statement
The information disclosure statements filed 05/12/2020 has been acknowledged and considered by the examiner. Initialed copy of the PTO-1449 are included in this correspondence.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-28, 32-39, 43 are rejected under 35 U.S.C. §103 as being unpatentable over US2009/0180426 to Sabat et al. ( “Sabat426”) in view of  US2018/0234875 to Leroudier  (the references in parentheses apply to the prior art document)

RE Claims 21 and 32, Sabat426 discloses, a method and Distributed Antenna System (e.g. Sabat426, Abstract and Para [0015]: a Digital Distributed Antenna System (DDAS)), comprising: at least one Digital Multiplexer Unit (DMU) (e.g. Sabat426, Figs. 5-6 at least one Digital Multiplexing unit of the plurality Digital Multiplexers), wherein each DMU comprises one or more digital input ports (e.g. Sabat426, Figs. 5-6:  the one ore more Digital Multiplexing units comprise one or more digital input ports as illustrated) […] and operable to receive one or more digital inputs from the one or more BBUs (e.g. Sabat426, Figs. 5-6:  receives one or more inputs from the one or more BBUs as illustrated), and at least one digital output port (e.g. Sabat426 Figs. 5-6:  one or more digital outputs, as shown); and a Digital Access Unit, operably connected to the at least one DMU and a plurality of Digital Remote Units (DRUs) (e.g. Sabat426, Figs. 5-6: one or more Digital base station units (502.1-502.K) connected to one or more DMUs (506-.1-506.K) and a plurality of Remote Digital Radios 504.1-504.N), wherein the DAU is configured to forward one or more digital signals from the at least one DMU and over an optical cable to at least one of the plurality of Digital Remote Units (DRUs) (e.g. Sabat426, Figs. 5-6, Paras [0019], [0044]: a plurality of fiber optic digital interface links coupled to the plurality of DDR Hubs/simulcasts and to each of the corresponding plurality of DDR remotes, operable to transport signals to and from the plurality of DDR remotes. Moreover, there is a connection from the DDR Hub/simulcasts 506 to the Remote DDRs 504 over either separate fibers or separate wavelengths on a common fiber (e.g. para [0044]).  
While teaching or suggesting wherein each DMU comprises one or more digital input ports, as noted above, Sabat426 does not explicitly disclose the feature: 
Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the one or more DMUs disclosed by Sabat426 with Leroudier’s teachings for the purpose of receiving digital inputs from one of more of base band units. In combination, Sabat426 is not altered in that Sabat426 continues to allow distribution (routing) of signals to at least one of a plurality of Digital Remote Units. Therefore one of ordinary skill in the art, such as an individual working in the field of Distributed Antenna System (DAS) for routing signals could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 21 and 32.

RE claims 22 and 33, Sabat426 discloses the system and method of claims 21 and 32, wherein a DMU is operatively connected to a BBU of the one or more BBUs via an optical cable (e.g. Para [0005] the Distributed Antenna System allows distribution (routing) of its signals to the multiple connected units using optical means; and, one 

RE claims 23 and 34, Sabat426 discloses the system and method of claims 22 and 33, wherein the BBU includes a plurality of sectors (e.g. Figs. 4-5 and para. [0027], [0044]:  the DDR Hub 506 [DMU] can be extended to multi-sector support through a simple replication of the single-sector DDR Hub 310 in fig. 4 and In fig. 5, each sector is treated as a separate grouping of remote units with their associated base station [BBU] sector).  

RE claims 24 and 35, Sabat426 discloses the system and method of claims 21 and 32, wherein the DAU is operatively connected to a Base Transceiver Station (BTS) (see for example, Paras [0019], [0044]: in Figs. 5-6 at least one access Unit (502) that is connected to the at least one DMU and configured to forward one or more digital signals to the plurality of DDR Hubs and to each of the corresponding plurality of DDR remotes, via the base transceivers). 

RE claims 25 and 36, Sabat426 discloses the system and method of claims 24 and 35, wherein the BTS includes a plurality of sectors (see for example, Paras [0019], [0044]: in Figs. 5-6 at least one access Unit (502) that is connected to the at least one DMU and configured to forward one or more digital signals to the plurality of DDR Hubs and to each of the corresponding plurality of DDR remotes, via the base transceivers. In other word, the transvers includes a plurality of sectors).   

RE claims 26 and 37, Sabat426 discloses the system and method of claims 24 and 35, wherein the DAU forwards signals from a DMU and a BTS to the at least one of a plurality of DRUs (see for example, Paras [0019], [0044]: in Figs. 5-6 at least one 

RE claims 27 and 38, Sabat426 discloses the system and method of claims 21 and 32, wherein each DMU is operable to receive digital signals from each of the one or more BBUs (e.g. Para [0005] the Distributed Antenna System is configured for signal communication to the multiple connected units. the one or more Digital Host Base Station (Base Band Units) connected to at least one of a plurality Digital simulcasts (Multiplexers) for signal communication, as illustrated in Fig. 5).  

RE claims 28 and 39, Sabat426 discloses the system and method of claims 21 and 32, wherein each DMU is operatively coupled to each other DMU via at least one of an Ethernet cable, an optical fiber, a microwave line of sight link, a wireless link, or a satellite link (e.g. Para [0005] the Distributed Antenna System allows distribution (routing) of its signals to the multiple connected units using optical means. Moreover, one or more of the plurality Digital simulcasts (Multiplexers) is connected to at least one of a plurality Digital simulcasts (Multiplexers) as illustrated in Fig. 5). 

RE claims 43, Sabat426 discloses the system of claim 24, wherein the DAU forwards signals from a DMU and RF signals from a BTS to the at least one of a plurality of DRUs (e.g. Fig. 5, Paras [0005] and [0019]): the Distributed Antenna System which allow distribution (routing) of its RF signals via the multiple antennas to the at least one of DDR Hubs/simulcasts and to each of the corresponding plurality of DDR remotes).

Claims 29 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sabat426 in view of Leroudier, further in view of US2012/0121249 to Sabat et al. (“Sabat249”)
RE claims 29 and 40, Sabat426 in view of Leroudier discloses the system and method of claims 21 and 32, as discuss above. 
The subject matters of claims 29 and 40, differ from Sabat426 in view of Leroudier , in that Sabat426 in view of Leroudier lacks teaching that the plurality of DRUs are connected in a daisy chain configuration. However, Sabat249 teaches or suggests, in the same field of endeavor, DRUs that are connected in a daisy chain configuration (e.g. Sabat249 Fig. 3A, Para [0036]: the remote nodes (330-1 to 330-N) are communicatively coupled to one another in a "daisy chain" topology. Furthermore, each of the remote nodes 330-1 to 330-N is coupled to optical combiner 334 and optical splitter 335 through add/drop multiplexers 350-1 to 350-M). 
Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the system disclosed by Sabat426 in view of Leroudier with Sabat249’s teachings for the purpose of receiving digital inputs from one of more of base band units. In combination, Sabat426 in view of Leroudier is not altered in that Sabat426 in view of Leroudier continues to allow distribution (routing) of signals to at least one of a plurality of Digital Remote Units. Therefore one of ordinary skill in the art, such as an individual working in the field of Distributed Antenna System (DAS) could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at .

Claims 30 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sabat426 in view of Leroudier, further in view of US20140233548 to Leizerovich et al.  (“Leizerovich”)
RE claims 30 and 41, Sabat426 in view of Leroudier discloses the system and method of claims 21 and 32, as discuss above. 
The subject matter of claims 30 and 41 differ from Sabat426 in view of Leroudier in that Sabat426 in view of Leroudier lacks teaching that the plurality of DRUs are connected in a star configuration. 
However, Leizerovich discloses, in the same field of endeavor, wherein the plurality of DRUs are connected in a star configuration (see for example, Fig. 4 and Para [0066] of Leizerovich: remote nodes are communicatively coupled to one another in a star configuration topology). 
Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the system disclosed by Sabat426 in view of Leroudier with Leizerovich’s teachings for purpose providing coverage for a given geographical area. In combination, Sabat426 in view of Leroudier is not altered in that Sabat426 in view of Leroudier continues to allow distribution (routing) of signals to at least one of a plurality of Digital Remote Units. Therefore one of ordinary skill in the art, such as an individual working in the field of Distributed Antenna System (DAS) could have combined the elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons .

Claims 31 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sabat426 in view of Leroudier, further in view of US2012/0039254 to Stapleton et al.  (“Stapleton”)
RE claims 31 and 42, Sabat426 in view of Berlin discloses the system and method of claims 21 and 32, as discuss above. 
The subject matter of claims 31 and 42 differ from Sabat426 in view of Leroudier in that Sabat426 in view of Leroudier does not explicitly disclose, wherein the plurality of DRUs are connected in a loop. However, Stapleton discloses, in the same field of endeavor, wherein the plurality of DRUs are connected in a loop (see for example, on Page 7, Claim 1 of Stapleton: providing at least one digital access unit configured to communicate with at least some remote radio units and linking in a loop configuration the one or more remote radio units and the at least one digital access unit whereby each remote radio unit can be accessed in either direction around the loop). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the system disclosed by Sabat426 in view of Leroudier with Stapleton’s teachings for purpose linking the one or more remote radio units and the at least one digital access unit in a loop configuration, whereby each remote radio unit can be accessed in either direction around the loop (see Claim 1 of Stapleton). In combination, Sabat426 in view of Leroudier is not altered in that Sabat426 in view of Leroudier continues to allow distribution (routing) of signals to at least one of a plurality of Digital Remote Units. Therefore one of ordinary skill in the art, such as an individual .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/PRIMARY EXAMINER, ART UNIT 2632